Case 1-15-01194-cec

Doc 70 Filed 04/15/19 Entered 04/15/19 14:58:27

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Case No. 15-44128 (CEC)
Ady. Proc. No. 15-1194 (CEC)

ABSTRACT OF JUDGMENT

 

 

Names of Parties against whom Judgments
have been obtained

Harold Tischler
4316 17th Avenue
Brooklyn, NY 11204

Names of Parties in whose favor Judgments
have been obtained

Chicago Title Insurance Company

 

Amount of Judgment

In the amount of $772,182.31,
with post-judgment

interest accumulating thereon at
the statutory rate.

Names and Address of Attorneys

Attorney For Plantiff:
Conika Majumdar

Brian S Tretter

Fidelity National Law Group
105 Eisenhower Parkway
Suite 103

Roseland, NJ 07068

Attorney For Defendant:
Barry R Feerst

Mare Ulish

Yitzchok Kotkes

Yehuda C. Morgenstern
Barry R. Feerst & Associates
194 South 8th Street
Brooklyn, NY 11211

When Docketed
March 25, 2019

 

I CERTIFY, that the foregoing is a correct Abstract of Judgment.

Dated: Central Islip, New York
April 15, 2019

USBC_34

ROBERT A. GAVIN, JR.
Clerk of Court

By: K.Robinson BEL

Rev. 4.26.16
